       Case 3:20-cv-01035-SI           Document 104          Filed 07/31/20       Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION



INDEX NEWSPAPERS, LLC, et al.,                            Case No. 3:20-cv-1035-SI

                Plaintiffs.                                            ORDER

        v.

CITY OF PORTLAND, et al.,

                Defendants.



                                              ORDER

        This matter comes before the Court on Federal Defendants' Unopposed Motion to File

Under Seal Documents Supplementing Federal Defendants' 1vfotion For Reconsideration (Dkt.

No.   ). Upon consideration of the Federal Defendants' Motion, and the entire record of this

case, it is hereby

        ORDERED that the Motion is GRANTED.

        Other than the parties and counsel for the parties, only this Court and its staff may

review, copy, photograph, and/or inspect the materials.

SO ORDERED.

                                      Hon. ichael H. Simon
                                      UNITED STATES DISTRICT JUDGE
                                      United States District Court for the District of Oregon
